Citation Nr: 0809289	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  04-28 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
hypertension (HTN).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board notes that there has been confusion in the 
development of the veteran's claim based on the RO's use of 
the term upper respiratory condition.  Following the 
veteran's initial rating decision in October 1985 upon which 
service connection was established for status post 
tonsillectomy, rated as noncompensable, the veteran was 
provided correspondence which informed him that he had been 
service-connected for an "upper respiratory condition."  In 
a letter to the veteran dated in May 2000, it was explained 
that he was not service-connected for an upper respiratory 
condition but for a tonsillectomy.  The letter further 
explained that although he never did claim service connection 
for an upper respiratory condition, the VA's computer system 
in effect at that time mistakenly advised him that he was 
service-connected for such.  He should have been advised that 
he was service-connected for his tonsillectomy.  Thus, he was 
ineligible for treatment for treatment at the VA medical 
center for an upper respiratory condition.  This information 
was provided to the veteran in the June 2004 statement of the 
case (SOC) and is repeated here for clarity.  In effect, no 
claim regarding service connection for an upper respiratory 
condition was determined by the RO at any time previous to 
the current claim on appeal and there is no finality 
determination that attaches. 

In August 2007, the Board remanded the case for additional 
evidentiary development.  Following this development, it has 
now been returned for further appellate consideration.  




FINDINGS OF FACT

1.  Respiratory disorders, to include sleep apnea, asthma, 
and environmental allergies, were first diagnosed years after 
service and there is no competent, objective evidence of 
record to demonstrate a nexus to his military service.  

2.  The veteran's service-connected HTN is not manifested by 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  


CONCLUSION OF LAW

1.  The veteran does not have respiratory disorders, to 
include sleep apnea, asthma, and environmental allergies, 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  A rating in excess of 10 percent for service-connected 
HTN is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.104, Diagnostic Code (DC) 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 2001 
and February 2003 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records to include examination reports, 
private post-service medical treatment records, and 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection and/or an increased rating for the claimed 
disabilities is/are being denied and neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).



Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background and Analysis

The veteran contends that service connection is warranted for 
a chronic respiratory disorder in that he was treated on many 
occasions during service for upper respiratory infections.  
Since separation, he has been treated on a continuous basis 
for bronchial asthma (2 to 4 times per year) which has led 
into additional respiratory disorders.  He, argues, through 
his representative, that the recent VA examination is 
inadequate to properly address the question of service 
connection for respiratory disorders in that one exam is not 
a "true measure of what these health conditions do over a 
period of days, weeks or months."  

The veteran's service treatment records show that the veteran 
was treated on numerous occasions for an acute respiratory 
infection.  However, no chronic disorder associated with such 
was noted upon extensive examination in July 1965 just prior 
to separation.  

Post service treatment records reflect treatment for 
respiratory disorders, to include bronchial asthma and 
allergic rhinitis as early as 1990 and sleep apnea from 1997.  
In August 2007, the Board noted that the veteran contended 
that he had experienced symptomatology associated with 
respiratory disorders since separation from service.  To 
determine the etiology of any such conditions, it was 
requested that the veteran undergo a contemporaneous 
examination.  The examiner was to review the record and 
examine the veteran and provided an opinion as to the 
etiology of any upper respiratory disorders found.  

The requested examination was conducted in September 2007.  
The veteran gave a history of having asthma since he was in 
his mid 40s.  He had also had many environmental allergies.  
His symptoms were year-round.  He was on numerous medications 
for his symptoms.   He had experienced bronchitis many times 
over the years.  He had been diagnosed with sleep apnea in 
the 1990s.  A pulmonary function test (PFT) was accomplished.  
The final diagnoses included obstructive sleep apnea and 
asthma.  The examiner opined that neither of these conditions 
was related to military service.  In explanation, he 
specifically noted that the veteran's entire medical record 
was reviewed.  While his service treatment records showed 
treatment for the common cold and sore throats on several 
occasions, there were no findings in the record or by history 
that indicated that his obstructive sleep apnea or asthma or 
environmental allergies were related to his time in service.  

Under the facts of this case, service connection for an upper 
respiratory condition is not warranted.  No such condition 
was shown during service or for many years thereafter.  While 
the veteran asserted that he was treated for chronic 
bronchitis 2 to 4 times per year in the years after service 
separation which ultimately led to his current respiratory 
condition, such is not shown by the record.  Examination was 
conducted to determine what respiratory conditions were 
present and for opinion as to etiology.  As summarized above, 
the conditions currently present were found by the examiner 
not to be related to military service.  The examiner provided 
rationale for his opinions noting that while the veteran was 
treated for respiratory infections during service, no chronic 
condition was shown.  In the absence of competent medical 
evidence that links the veteran's asthma, sleep apnea, or 
environmental allergies, to his military service, service 
connection is denied.  

The assertions by the veteran and his representative as to 
the inadequacy of the recently conducted VA examination have 
been noted.  However, the examination was conducted by a 
medical professional who conducted an examination of the 
veteran that included a PFT.  He provided rationale for his 
opinions which are supported by the evidence of record in 
that no chronic respiratory disorder is clinically shown 
until many years after service.  Therefore, the Board finds 
that is unnecessary to remand for additional VA exam.  
38 C.F.R. § 3.159, 3.326, 3.327 (2007).  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominately 90 mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic hypertension must be 
confirmed by blood pressure readings taken two or more times 
on at least three different days and is rated according to a 
range of diastolic pressure levels.  The minimum compensable 
rating of 10 percent disabling is available where diastolic 
pressure is predominantly 100 or more, or where systolic 
pressure is predominately 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control of HTN.  A 20 
percent disability rating is available under this DC where 
diastolic pressure is predominantly 110 or more, or where 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2003).

The Board notes that a change was recently made to the 
criteria used to evaluate disabilities evaluating HTN.  See 
71 Fed Reg. 52, 457-52,460 (Sept. 6, 2006).  This change 
added a Note (3) to the criteria at Diagnostic Code 7101 that 
directed that HTN is to be evaluated separately from 
hypertensive heart disease and other types of heart disease.  
As the veteran is not service-connected for heart disease, 
the recent amendment to the regulations is not for 
application in this case.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Background and Analysis

In a September 1988 Board decision, it was determined that 
service connection was warranted for HTN in that the service 
treatment records and post service private and VA records 
were convincing that the veteran's essential HTN was 
manifested within one year of service separation.  A 10 
percent rating was assigned.  

The veteran currently asserts that a rating in excess of 10 
percent is warranted in that he monitors his blood pressure 
on a daily basis.  He finds that either the diastolic 
pressure predominantly exceeds 110 or the systolic pressure 
predominantly exceeds 200.  He argues that the recent 
examination conducted to determine the severity of his HTN is 
inadequate in that taking his blood pressure 3 times over the 
course of 15 minutes is not a "true measure of what these 
health conditions do over a period of days, weeks or 
months."  

Post service VA and private treatment records reflect varied 
blood pressure readings.  In 1992, he was treated at a 
private facility when his systolics were noted to be 200 to 
220 with diastolics of 120 to 140.  The last comprehensive VA 
examination afforded the veteran regarding his HTN was 
conducted in September 2000.  At that time it was noted that 
in the recent year, the veteran's HTN had been uncontrolled.  
He was hospitalized 3 times that year because of pressures in 
the range of 210 to 220 systolic and 110 to 120 diastolic.  
Blood pressure readings at the time of this evaluation were 
156/98 sitting, 160/104 lying flat, and 160/100 standing.  
The diagnosis was essentially HTN, partially controlled with 
medications.  

Subsequently dated blood pressure readings include a reading 
of 132/82 in September 2001, 148/84 in September 2003, 134/86 
in January 2004, 140/80, 120/70, and 112/70 in February 2004, 
and 160/80 in April 2004. 

In August 2007, the Board requested additional examination to 
obtain more contemporaneous blood pressure readings.  The 
requested VA examination was conducted in September 2007.  It 
was noted that the veteran was on medication for his HTN.  He 
indicated that his blood pressure at home seemed under 
control, though he had increased readings at night.  During 
the day, his systolics had been in the 120-150 range.  He had 
occasional chest pain and headaches, although it was not 
clear as to whether such was related to his HTN.  His history 
included two distant past hospitalizations for elevated blood 
pressure.  Examination showed blood pressure readings of 
140/90, 150/88, and 130/90.  

In this case, there is no basis for a higher rating for the 
veteran's HTN.  He was granted service connection based on 
his need for medication to control the HTN and his history of 
predominantly diastolic readings of 100 or more.  The veteran 
continues to take medication for his HTN.  

For an increased rating of 20 percent, the veteran's 
diastolic pressure must predominantly be 110 or more, or; 
systolic pressure predominantly 200 or more.  Such is simply 
not reflected in the clinical record.  Although the veteran 
claims that his systolic readings are predominantly 200 or 
more, this is not reflected in the record.  He has not 
submitted a calendar showing the blood pressures recorded at 
home nor are there private records showing this level of 
impairment.

As to the contention that the recent examination is 
inadequate to properly evaluate the severity of current HTN, 
it is noted that the examination was conducted by a medical 
professional who reviewed the file, noted the veteran's 
history, and took several blood pressure readings.  There is 
nothing in the record that suggested that these readings were 
an anomaly, and they are not of the severity to warrant a 
disability rating in excess of 10 percent.  Therefore, the 
Board finds that is unnecessary to remand for additional VA 
exam.  38 C.F.R. § 3.159, 3.326, 3.327 (2007).  

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  

Entitlement to a rating in excess of 10 percent for HTN is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


